Citation Nr: 1008663	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-20 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to March 
1968.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, inter alia, denied service 
connection for bilateral hearing loss.  

In April 2009, the appellant testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  In September 
2009, the Board remanded the matter for additional 
evidentiary development.  

While the matter was in remand status, in a December 2009 
rating decision, the RO granted service connection for left 
ear hearing loss and assigned an initial zero percent rating, 
effective November 30, 2007, the date of receipt of the 
appellant's claim.  The Board finds that the grant of service 
connection for this disability constitutes a full award of 
the benefit sought on appeal with respect to the issue of 
service connection for left ear hearing loss.  See Grantham 
v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record 
before the Board contains no indication that the appellant 
has initiated an appeal with the initial disability rating or 
effective date assigned.  Thus, those matters are not before 
the Board.  Id.  Given the RO's actions, the Board has 
recharacterized the original issue on appeal, as set forth on 
the cover page of this decision.  


FINDING OF FACT

The most probative evidence establishes that the appellant's 
right ear hearing loss had its inception during active 
service as a result of exposure to acoustic trauma.




CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating that claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
In light of the favorable decision below, the Board finds 
that any deficiency in VA's VCAA notice or development 
actions is harmless error.


Background

As set forth above, the appellant served on active duty from 
April 1966 to March 1968.  According to his DD Form 214, 
Certificate of Release or Discharge from Active Duty, his 
Military Occupational Specialty (MOS) was light weapons 
infantry.

The appellant's service treatment records show that at his 
February 1966 military induction medical examination, his 
ears were normal.  On a report of medical history, the 
appellant denied having or ever having had ear trouble or 
hearing loss. Audiometric testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-5 (5)
-5 (5)
5 (10)
LEFT
-10 (5)
-10 (0)
-10 (0)
-5 (5)
0 (5)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

The appellant's service treatment records also include a 
military separation medical examination report, dated 
November 30, 1967.  According to the report, an audiometric 
test was performed and showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
5

In November 2007, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities, including hearing loss 
and tinnitus, both of which he indicated had been present 
since July 1966.  In an attached statement, the appellant 
explained that during a firing exercise performed in 
connection with his AIT, he placed a round in the tube of a 
mortar and fired.  He indicated that he was unable to get his 
head below the tube before the round exited, resulting in 
concussion damage to his left ear.  He indicated that he 
reported to his platoon sergeant that he had loud ringing and 
pain in his ear, but was advised that it would subside.  The 
appellant indicated that he had been plagued with ringing in 
his ears since that time.  

In support of his claim, the appellant submitted a November 
2007 statement from an individual who had been present at the 
time of mortar training exercise in 1966.  He recalled that 
the instructors had made an example of the incident as a 
reminder of the potential for damage to the ears.  

Also submitted by the appellant was a private November 2006 
audiogram.  The results of the study are uninterpreted, but 
appear to show right and left ear hearing loss.  It was also 
noted that the appellant complained of tinnitus.  

In connection with his claim, the appellant was afforded a VA 
audiology examination in January 2008.  On examination, he 
reported increasing difficulty with hearing in daily 
conversation, as well as bilateral tinnitus, louder in the 
left ear.  The appellant reported service-related noise 
exposure from mortar fire, with one incident in which his 
left ear was exposed to mortar fire when he was unable to get 
his head below the tube.  He also reported noise exposure 
from other weapons, including howitzers, rifles, hand 
grenades, pistols, and grenade launchers.  He denied post-
service recreational or occupational noise exposure.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
50
LEFT
20
25
25
40
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
After examining the appellant and reviewing his claims 
folder, the examiner concluded that it is at least as likely 
as not that the appellant's tinnitus was the result of noise 
exposure during service.  She concluded that the appellant's 
hearing loss, however, was not caused by in-service noise 
exposure.  She explained that although the appellant had had 
significant in-service noise exposure, his hearing 
sensitivity had been normal at service separation, with no 
significant threshold change from enlistment.  She explained 
that although exposure to either impulse sounds or continuous 
exposure could cause a temporary threshold shift, it usually 
abated in 16 to 48 hours.  Since the damage from noise 
exposure occurred at the time of exposure, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing loss recovered without a permanent threshold shift.  
She indicated that additional noise exposure, aging, and 
health conditions since service were likely contributing 
factors in the appellant's hearing loss.  

In a February 2008 rating decision, the RO granted service 
connection for tinnitus.  The RO denied service connection 
for bilateral hearing loss, finding that the medical evidence 
established that the condition was neither incurred in nor 
causally related to active service.  

The appellant appealed the RO's determination.  On his July 
2008 VA Form 9, he argued that his service treatment records 
had been forged as he had not undergone a audiometric test at 
the time of his military separation.  

At his April 2009 Board hearing, the appellant detailed the 
circumstances of his in-service noise exposure.  He also 
provided credible testimony to the effect that despite the 
notations in his service treatment records, he had not had a 
hearing test at the time of his military separation.  He 
emphasized that he had only had three audiometric 
examinations in his life - the first at his induction 
physical, the second was done privately, and the third was at 
his VA medical examination.  The appellant indicated that 
since his separation from service, he had had no noise 
exposure.  He testified that he had worked as a salesman for 
37 years, selling light bulbs and auto parts.  He 
acknowledged that he had dome some hunting, but testified 
that there was "no way" that acoustic trauma had been as 
significant as his in-service noise exposure.  

VA clinical records show that the appellant was fitted with 
hearing aids in August 2009.  

The appellant again underwent VA medical examination in 
December 2009.  The appellant advised the examiner that he 
had not undergone a separation audiological examination.  He 
explained that there had been a large group of soldiers who 
were discharged at the same time without being given a true 
examination.   The examiner reviewed the record and noted 
that the appellant's service treatment records included 
audiograms at both induction and at separation.  She further 
noted that because the enlistment examination did not 
indicate whether the audiogram was obtained using ISO or ASA 
standards, she would assume the same references were used for 
both.  After examining the appellant and reviewing the claims 
folder, the examiner concluded that it is not at least as 
likely as not that the appellant's right ear hearing loss was 
due to in-service noise exposure.  She noted that the 
appellant had normal hearing at separation, with no 
significant threshold shift in the right ear over the course 
of service.  With respect to his left ear, the examiner noted 
that the appellant's hearing acuity had decreased more than 
10 decibels at least one ratable frequency.  Thus, she 
concluded that this left ear threshold shift was due to 
military service.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a) (2009).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2009), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis

The appellant seeks service connection for right ear hearing 
loss, which he contends was incurred during service as a 
result of acoustic trauma.  

The record on appeal includes numerous statements from the 
appellant, including his sworn hearing testimony in April 
2009, detailing significant in-service acoustic trauma.  
Having observed his demeanor at the April 2009 hearing, and 
noting the consistency of his statements of in-service 
acoustic trauma, the Board finds the appellant's testimony to 
be credible.  The Board also notes that the appellant's 
statements of in-service acoustic trauma are consistent with 
his military occupational speciality as a light weapons 
infantryman.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. 
Cir. 2001) (recognizing the Board's inherent fact-finding 
ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(discussing the factors to be considered in determining the 
weight to be assigned to evidence, including inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, and witness 
demeanor).  Based on the foregoing, the Board finds that 
there is sufficient evidence to establish that the appellant 
sustained significant acoustic trauma during service.  

The Board also notes that the appellant has offered 
statements and sworn hearing testimony to the effect that he 
has experienced hearing loss and tinnitus since service, with 
no significant post service noise exposure.  Again, the Board 
finds these statements to be credible.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of an in-service 
injury as well as the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

The Board also notes that the medical evidence of record 
establishes an association between noise exposure and hearing 
loss.  Indeed, as set forth above, the RO has granted service 
connection for both tinnitus and left ear hearing loss, 
secondary to in-service acoustic trauma.  The fact that the 
appellant has already been granted compensation for a 
service-related left ear hearing loss and tinnitus adds to 
the credibility of his contention that his right ear hearing 
loss is related to service because "an associated hearing 
loss is usually present" with tinnitus.  See e.g. The Merck 
Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.  

The only evidence unfavorable to the claim consists of the 
January 2008 and December 2009 VA medical examination 
reports, both of which contain opinions to the effect that 
the appellant's left ear hearing loss is not causally related 
to in-service noise exposure.  Both opinions, however, were 
based on the results of an audiogram purportedly conducted at 
the time of the appellant's November 1967 military separation 
medical examination.  The appellant, however, has credibly 
testified that an audiometric examination was not conducted 
at that time.  Thus, these medical opinions are of limited 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a 
medical opinion based upon an inaccurate factual premise is 
not probative).

In summary, the Board finds that the most probative evidence 
establishes that the appellant sustained significant acoustic 
trauma during service, has experienced decreased hearing 
acuity since that time, and has experienced no noteworthy 
post-service acoustic trauma.  The record on appeal also 
contains medical evidence establishing an association between 
acoustic trauma and hearing loss.  Although the record 
contains opinions from two VA examiners who have concluded 
that it is unlikely that the appellant's right ear hearing 
loss can be attributed to service, none of the facts cited in 
support of those opinions, nor any of the other evidence of 
record, preponderates against the appellant's sworn, 
competent testimony to the effect that his difficulties with 
hearing loss began in service and have continued ever since.  

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of 
the evidence in his favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, the Board finds that service 
connection for right ear hearing loss is warranted.  


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.




____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


